This case is before us on a single assignment of error. During a bench conference the judge indicated that he considered evidence of an out-of-court photographic identification by a witness admissible to corroborate the witness’s in-court identification of the defendant. The defendant excepted to the judge’s “rulings.” The short answer is that the judge made no ruling to which the defendant could except and thus the assignment of error presents no issue for our consideration. We note that when the questioning of the witness resumed it appeared that the photographs were not in court, and the judge did not permit the prosecuting attorney to question the witness further concerning them or to ascertain whether the witness had selected any of them as a photograph of the defendant.

Judgments affirmed.